Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments filed on May 4, 2021. Claims 1-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Shibuya et al., U.S. Patent Application Publication No. US 2012/0290879, in view of Dupont et al., U.S. Patent Application Publication No 2012/0137367, hereinafter referred to as Shibuya and Dupont, respectively.

6.	Regarding independent claim 1, Shibuya discloses a method for determining a vehicle system prognosis, the method comprising: detecting a predetermined characteristic of a vehicle with one or more sensors onboard the vehicle; receiving, with a processor onboard the vehicle, a 

7.	Dupont teaches a sparse temporal matrix.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

clustering, with the processor onboard the vehicle, a matrix of time series data, generated from the input time series of data, into a predetermined number of hyperplanes; extracting, with the processor onboard the vehicle, extracted features that are indicative of an operation of a vehicle system from a sparse temporal matrix based on data point behavior with respect to two or more hyperplanes within the sparse temporal matrix and determining an operational status of the vehicle system based on the extracted features, the sparse temporal matrix being based on the predetermined number of hyperplanes; and communicating, with the processor onboard the vehicle, the operational status of the vehicle system to an operator or crew member of the vehicle.

9.	Claims 2-9 depend from claim 1 and are therefore allowable.

10.	Regarding independent claim 10, Shibuya discloses a vehicle system prognosis device comprising: one or more sensors onboard a vehicle, the one or more sensors being configured to detect a predetermined characteristic of a vehicle system and generate a plurality of sensor 

11.	Dupont teaches a sparse temporal matrix.

12.	Regarding independent claim 10, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

cluster a matrix of time series data, generated from the input time series of data, into a predetermined number of hyperplanes; extract extracted features that are indicative of an operation of the vehicle system from a sparse temporal matrix based on data point behavior with respect to two or more hyperplanes within the sparse temporal matrix and determine an operational status of the vehicle system based on the extracted features, where the sparse temporal matrix is based on the predetermined number of hyperplanes; and communicate the operational status of the vehicle system to an operator or crew member of the vehicle through the indicator device.

13.	Claims 11-15 depend from claim 10 and are therefore allowable.

16, Shibuya discloses a method for determining a vehicle system prognosis, the method comprising: detecting a predetermined characteristic of a vehicle with one or more sensors onboard the vehicle; receiving, with a processor onboard the vehicle, a plurality of sensor signals from the one or more sensors onboard the vehicle and determining, with the processor onboard the vehicle, an input time series of data based on the plurality of sensor signals; clustering, with the processor onboard the vehicle, a matrix of time series data, generated from the input time series of data, into a predetermined number of data regions of a data distribution space.

15.	Dupont teaches a sparse temporal matrix.

16.	Regarding independent claim 16, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generating a sparse temporal matrix, with the processor onboard the vehicle, based on data within the predetermined number of data regions, where each data region comprises a hyperplane within the sparse temporal matrix; extracting, with the processor onboard the vehicle, one or more of a stability of data points within one or more hyperplanes, a fracturing of data points between two or more hyperplanes, and a transition of data points from one hyperplane to another hyperplane, and determining an operational status of the vehicle system based on hyperplane data point behavior; and communicating, with the processor onboard the vehicle, the operational status of the vehicle system to an operator or crew member of the vehicle.

17.	Claims 17-20 depend from claim 16 and are therefore allowable.

18.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665